Citation Nr: 1220022	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.

2. Entitlement to service connection for a bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision.  

The Veteran's original claim of service connection for a bilateral hearing loss was denied by the Board in May 2005 decision. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The reopened claim of service connection for a bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Board denied the Veteran's original claim of service connection for a bilateral hearing loss in a May 2005.

2. The evidence received since the May 2005 decision is neither cumulative in nature nor repetitive of that previously addressed by the prior denial, relates to a previously unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for a bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

With respect to a petition to reopen, the Board notes that the Court has held that, because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

To the extent that action taken in the decision is favorable to the Veteran, further discussion of VCAA is not required at this time.


II. Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). 

However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

'New' evidence is defined as existing evidence not previously submitted to agency decision makers.  'Material' evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In May 2005, the Board denied the Veteran's claim of service connection for a bilateral hearing loss.  The Board found that the bilateral hearing loss was not present during service or attributable to any event of the Veteran's service.   

The evidence of record at the time of the May 2005 decision included the Veteran's service treatment records, VA treatment records, and an article on swimmer's ear.

The Board found a September 2002 VA opinion was probative because of the accompanying medical rationale used in the opinion.  The VA examiner opined that the Veteran's hearing loss was not likely related to in-service noise exposure based on his separation exam audiogram and the service treatment records.  

In May 2007, the Veteran applied to reopen his claim of service connection for bilateral hearing loss.  

The evidence added to the record since the May 2005 decision includes VA treatment records, private medical statements and treatment records, artillery school orders, a medical article about military hearing loss, and a lay statement in support of the Veteran's claim.  

Specifically, the private medical statements are new and presented additional facts that were not previously considered to include evidence related to service connection.

In a May 2007 statement, a private physician opined that there was a possibility that the Veteran's hearing loss was associated with exposure to artillery blasts while serving in the military.  

The Veteran also provided a July 2008 statement by an otolaryngology (ENT) specialist in support of his claim.

Moreover, the Veteran's lay assertions referable to his exposure to hazardous noise levels in the form of artillery fire are probative and raise the reasonable possibility of substantiating the Veteran's claims.  Therefore, as this evidence is new and material, the claim is deemed to be reopened.


ORDER

As new and material evidence to reopen the claim of service connection for a bilateral hearing loss has been presented, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

A careful review of the claims file shows that additional development is necessary in this appeal.  A remand for a new VA examination is required before this matter is considered by the Board.

The Veteran asserts that his current hearing loss disability is due to his exposure to increased and harmful noise during service.  In August 2008, the Veteran provided orders pertaining to his participation in artillery school and a statement from a fellow service member supporting his assertions of being exposed to elevated noise levels during service.

The December 1961 service enlistment examination showed the Veteran's hearing was within normal limits.  At the September 1963 separation examination, the Veteran's audiogram showed some findings of decreased hearing acuity.  In September 2002, the VA examiner found the Veteran's separation examination findings were within normal limits.  

However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.385). 

Notably, the two new private medical opinions provided by the Veteran indicate that the Veteran's hearing loss may be related to service.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).

Additionally, the Veteran underwent a VA audiological consultation for treatment purposes in November 2011.  

The records generated by VA that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

The RO also should obtain any additional relevant records of VA or private medical treatment that have not been associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding records referable to VA treatment rendered the Veteran for the claimed hearing loss.  In particular, copies of any VA treatment records dated in November 2011, including a printout of the audiogram referenced in the VA treatment record, should be secured for review.  

The RO should also notify the Veteran that he may submit medical evidence or treatment records to support his claim.

2.  Next, the RO should arrange for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss.

The claims file should be made available to the VA examiner for review.  All indicated tests should be performed and all findings should be reported in detail.

The VA examiner should elicit from the Veteran and record a complete history referable to the claimed bilateral hearing loss, to include any lay assertions linking the onset of any hearing loss to an event or incident of service.

After reviewing the entire record and examining the Veteran, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not that the current bilateral hearing loss disability is due to the exposure of hazardous noise levels in the form of artillery fire or another event or incident of his period of active duty.   

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

3.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


